DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the ratio” in line 1; “the volume of drilling fluid pumped through the rotational passageway” in lines 1-2; and “the volume of drilling fluid pumped through the alternative passageway” in lines 2-3.
Claim 3 recites the limitation “the diameter of the bore” in line 1.

Claim 11 recites the limitation “the diameter of the bore” in line 1.
Claims 13 and 14 both recite the limitation “the housing”.
Claim 15 recites the limitations “the surface” in line 1; "the first end" in line 6 and “the second end” in line 6.  
There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gilleylen et al. (US Patent Application Publication No. 2014/0151068).
In reference to claim 1, Gilleylen discloses a friction reduction tool 30 for vibrating a drill string or coiled tubing to be lowered into a wellbore and into which a drilling fluid is pumped (pars. 0003 and 0004), the friction reduction tool 30 comprising:
a housing 34 for connecting the friction reduction tool 30 to the drill string or the coiled tubing (Fig. 3);
a force converter within the housing 34 and having a first end and a second end (Fig. 3), the force converter comprising a stator 32 extending from the first end to the second end (Fig. 3), a helical rotor 36 at least partially within the stator 32 and extending from the first end to the second end (Fig. 3), 
a valve assembly 52/54/56/58 within the housing 34 and connected to the second end of the force converter (Fig. 3);
wherein the helical rotor 36 has a bore which extends through the helical rotor 36 and which defines an alternative passageway for the drilling fluid (Fig. 3, par. 0031, flow can pass through plug 50); and
wherein the rotational cavity passageway and the alternative passageway are in fluidic communication with the valve assembly 52/54/56/58 (Fig. 3).
In reference to claim 4, Gylleylen discloses that the valve assembly 52/54/56/58 comprises a valve to: (i) increase an effective cross-sectional flow area for the drilling fluid pumped through the housing 34 (Fig. 3, through port 56), and (ii) decrease the effective cross-section flow area (Fig. 3, through port 58).
In reference to claim 7, Gylleylen discloses that the valve assembly 52/54/56/58 is structured to periodically vent the drilling fluid that is conveyed through the rotational cavity passageway and/or the alternative passageway (Figs. 3 and 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Gilleylen et al. (US Patent Application Publication No. 2014/0151068) in view of Campbell (US Patent No. 10,465,464).
In reference to claim 5, Gylleylen fails to disclose that the valve assembly comprises a valve mounted within the housing that moves along a central axis of the housing between a first position that restricts passage of the drilling fluid through a vent in the housing to an exterior of the housing and a second position that allows passage of the drilling fluid through the vent.
Campbell discloses a valve assembly 40 that comprises a valve mounted within the housing 12 that moves along a central axis (valve 40 rotates along a central axis) of the housing 12 between a first position (Fig. 6) that restricts passage of the drilling fluid through a vent 22 in the housing 12 to an exterior of the housing 12 and a second position (Fig. 5) that allows passage of the drilling fluid through the vent 22.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to vent fluid to an exterior of the drill string rather than within the drill string as it amounts to a substitution of known equivalents to perform the same function, which is in this case to generate a pressure pulse.  

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
s 9-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Elfar (US Patent Application Publication No. 2020/0109604), Sicilian et al. (US Patent Application Publication No. 2019/0024459) and Anderson (US Patent Application Publication No. 2012/0193145) disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/09/21